Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 1 of 10 Page ID #:1




 1   Jeffrey K. Compton (State Bar No. 142969)
 2
     jcompton@mzclaw.com
     Jeremy T. Katz (State Bar No. 267361)
 3   jkatz@mzclaw.com
 4   MARKUN ZUSMAN FRENIERE & COMPTON LLP
     17383 Sunset Blvd. Suite #A-380
 5   Pacific Palisades, CA 90272
 6   Telephone: (310) 454-5900
     Facsimile: (310) 454-5970
 7

 8   Attorneys for Plaintiffs
     Edvin Peter Hansen, Steen Hansen
 9   and Lars Hansen
10

11                      UNITED STATES DISTRICT COURT

12               FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
      EDVIN PETER HANSEN, STEEN            Civil Action No. [TBD]
14
      HANSEN and LARS HANSEN,
15                                         COMPLAINT FOR:
                           Plaintiffs,
16                                          1) BREACH OF CONTRACT; AND
            v.                              2) BREACH OF THE IMPLIED
17
                                               COVENANT OF GOOD FAITH
      INTEGRITY ASSETS, LLC;
18                                             AND FAIR DEALING
      ALLOY ELEMENT ASSETS, LLC;
19    INTEGRITY LONGEVITY
      INVESTMENTS, LLC; and DOES           DEMAND FOR JURY TRIAL
20
      1-10,
21                         Defendants.
22

23

24

25

26

27

28

     HANSEN’S COMPLAINT
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 2 of 10 Page ID #:2




 1                                      COMPLAINT
 2        Plaintiffs EDVIN PETER HANSEN, STEEN HANSEN and LARS HANSEN
 3   allege as follows:
 4                              NATURE OF THE ACTION
 5         1.    Plaintiffs loaned more than $2,000,000 to Defendants in several loan
 6   transactions, pursuant to written promissory notes and related loan documents.
 7   The loan contracts provide Defendants shall make periodic interest payments, and that
 8   each loan’s outstanding principal and unpaid interest shall become due and payable in
 9   full upon: (1) the specified maturity date; and/or (2) an event of default. As described
10   below, each of the loans has either matured or defaulted.
11         2.    Plaintiffs sent written notice to Defendants requesting the return of the
12   outstanding principal and unpaid interest. Defendants, however, breached the loan
13   contracts by refusing to repay the money they borrowed. Plaintiffs hereby seek to
14   recover their money, with interest, and attorneys’ fees.
15                                     THE PARTIES
16         3.    Plaintiff EDVIN PETER HANSEN (“Edvin”) is, and at all relevant times
17   was, an individual residing in Los Angeles County, California.
18         4.    Plaintiff STEEN HANSEN (“Steen”) is, and at all relevant times was, an
19   individual residing in Los Angeles County, California.
20         5.    Plaintiff LARS HANSEN (“Lars”) is, and at all relevant times was, an
21   individual residing in Los Angeles County, California.
22         6.    Edvin, Steen and Lars are collectively referred to herein as “Plaintiffs,” or
23   under the collective singular “Hansen.”
24         7.    Defendant INTEGRITY ASSETS, LLC (“Integrity Assets”) is, and at all
25   relevant times was, a Georgia limited liability company with its principal place of
26   business in Atlanta, Georgia. On information and belief, Integrity Assets’ managing
27   member is, and at all times was, Para Longevity Holdings VI, LLC. On further
28   information and belief, Marshal Seeman is, and at all relevant times was, Integrity

     HANSEN’S COMPLAINT                        -2-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 3 of 10 Page ID #:3




 1   Assets’ principal officer/manager/control person.
 2         8.    Defendant ALLOY ELEMENT ASSETS, LLC (“Alloy Element”) is, and
 3   at all relevant times was, a Florida limited liability company with its principal place
 4   of business in Boca Raton, Florida. On information and belief, Alloy Element’s
 5   managing member is, and at all times was, Alloy Assets Holdings, LLC. On further
 6   information and belief, Marshal Seeman is, and at all relevant times was, Alloy
 7   Element’s principal officer/manager/control person.
 8         9.    Defendant        INTEGRITY    LONGEVITY         INVESTMENTS,          LLC
 9   (“Integrity Longevity”) is, and at all relevant times was, a Delaware limited liability
10   company with its principal place of business in Atlanta, Georgia. On information and
11   belief, Integrity Longevity’s managing member is Marshal Seeman.
12         10. Defendants Integrity Assets, Alloy Element and Integrity Longevity are
13   collectively referred to herein as “Defendants.”
14                                JURISDICTION & VENUE
15         11. Federal diversity jurisdiction exists pursuant to 28 U.S.C. section 1332.
16   Complete diversity exists because Plaintiffs are all residents of California, and
17   Defendants are Georgia, Florida and Delaware limited liability companies with their
18   principal places of business in Georgia and Florida, and the amount in controversy,
19   exclusive of interest and costs, exceeds the sum or value of $75,000.
20         12. Venue in the Central District of California is proper pursuant to 28 U.S.C.
21   section 1391 because a substantial part of the events or omissions on which the claims
22   herein are based occurred in this District, and the subject Loan Contracts were
23   executed in this District.
24                                 STATEMENT OF FACTS
25         13. Between 2015 and 2018, Plaintiffs made separate loans to Defendants
26   (collectively, the “Loans”), pursuant to separate promissory notes and related
27   agreements (the “Loan Contracts”), as follows:
28   \\\

     HANSEN’S COMPLAINT                       -3-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 4 of 10 Page ID #:4




 1         14. FIRST LOAN: On or about December 17, 2015, Plaintiff Lars loaned
 2   $300,000 to Defendant Integrity Longevity, pursuant to a certain Loan Contracts
 3   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
 4   and a Collateral Agency Agreement – copies of which are collectively attached hereto
 5   as Exhibit 1 (the “First Loan”). The First Loan’s maturity date was June 17, 2016.
 6         15. SECOND LOAN: On or about December 6, 2017, Plaintiff Edvin loaned
 7   $550,000 to Defendant Integrity Assets pursuant to a certain Loan Contracts
 8   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
 9   and a Collateral Agency Agreement – copies of which are collectively attached hereto
10   as Exhibit 2 (the “Second Loan”). The Second Loan’s maturity date was
11   March 26, 2018.
12         16. THIRD LOAN: On or about December 10, 2017, Plaintiff Edvin loaned
13   $160,000 to Defendant Integrity Assets pursuant to a certain Loan Contracts
14   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
15   and a Collateral Agency Agreement – copies of which are collectively attached hereto
16   as Exhibit 3 (the “Third Loan”). The Third Loan’s maturity date was June 10, 2018.
17         17. FOURTH LOAN: On or about December 23, 2017, Plaintiff Edvin
18   loaned $60,000 to Defendant Integrity Assets pursuant to a certain Loan Contracts
19   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
20   and a Collateral Agency Agreement – copies of which are collectively attached hereto
21   as Exhibit 4 (the “Fourth Loan”). The Fourth Loan’s maturity date was June 23, 2018.
22         18. FIFTH LOAN: On or about April 24, 2018, Plaintiff Steen loaned
23   $325,000 to Defendant Integrity Assets, pursuant to a certain Loan Contracts
24   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
25   and a Collateral Agency Agreement – copies of which are collectively attached hereto
26   as Exhibit 5 (the “Fifth Loan”). The Fifth Loan’s maturity date was October 24, 2018.
27         19. SIXTH LOAN: On or about September 26, 2018, Plaintiff Edvin loaned
28   $100,000 to Defendant Integrity Assets, pursuant to a certain Loan Contracts

     HANSEN’S COMPLAINT                     -4-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 5 of 10 Page ID #:5




 1   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
 2   and a Collateral Agency Agreement – copies of which are collectively attached hereto
 3   as Exhibit 6 (the “Sixth Loan”). The Sixth Loan’s maturity date was March 26, 2019.
 4          20. SEVENTH LOAN: On or about December 1, 2018, Plaintiff Edvin
 5   loaned $636,314.46 to Defendant Alloy Element pursuant to a certain Loan Contracts
 6   comprised of a Note Purchase Agreement; a Promissory Note; a Security Agreement;
 7   and a Collateral Agency Agreement – copies of which are collectively attached hereto
 8   as Exhibit 7 (the “Seventh Loan”). The Sixth Loan’s maturity date is
 9   December 1, 2021.
10          21. The following chart summarizes the Loans:
11   Loan           Contract Lender         Company       Loan Amount        Maturity
12                  Date                                                     Date
13
     First Loan     12/17/15    Lars        Integrity        $300,000.00     6/17/16
14
                                            Longevity
15
     Second         12/06/17    Edvin       Integrity        $550,000.00     6/06/18
16
     Loan                                   Assets
17
     Third Loan     12/10/17    Edvin       Integrity        $160,000.00     6/10/18
18
                                            Assets
19
     Fourth Loan    12/23/17    Edvin       Integrity         $60,000.00     6/23/18
20
                                            Assets
21
     Fifth Loan     4/24/18     Steen       Integrity        $325,000.00     10/24/18
22
                                            Assets
23
     Sixth Loan     9/26/18     Edvin       Integrity        $100,000.00     3/26/19
24
                                            Assets
25
     Seventh        12/01/18    Edvin       Alloy            $636,314.46     12/01/21
26
     Loan                                   Element
27
                                       Total Principal:    $2,131,314.46
28

     HANSEN’S COMPLAINT                      -5-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 6 of 10 Page ID #:6




 1         22. The Loan Contracts nominally identify Coral Gables Title and
 2   Escrow Inc., a Florida corporation (“CGT&EI”) – of Coral Gables, Florida – as the
 3   Collateral Agent under the Loan Contracts. However, a search of the Florida Division
 4   of Corporation’s online business entity index shows that CGT&EI was subject to
 5   administrative dissolution in 2015 for failing to file an annual report. A copy of the
 6   Florida Division of Corporation’s online record for CGT&EI is attached hereto as
 7   Exhibit 8. Because CGT&EI was a defunct entity at all relevant times prior to and
 8   during the periods in which the Loan Contracts were in effect, Plaintiffs are excused
 9   from any contractual obligation to involve CGT&EI with their demand for payment
10   from Defendants.
11         23. Prior to November 2020, Defendants defaulted on the respective
12   obligations under the Loan Contracts by failing to timely make the interest payments
13   by the Loan Contracts’ respective Scheduled Interest Payment Dates.
14         24. In November 2020, Plaintiffs sent Defendants a written demand to cure
15   the default.
16         25. Defendants respectively failed to timely cure those defaults, which
17   constitutes an Event of Default under the respective Loan Contracts.
18         26. In January 2021, Plaintiffs sent the Defendants a written notice declaring
19   that all unpaid amounts of principal and interest for the Loans were immediately due
20   and payable (an “Acceleration Notice”), and demanding the return of the outstanding
21   principal and interest for each of the Loans.
22         27. Also – regardless of any arguable default – the First Loan, Second Loan,
23   Third Loan, Fourth Loan, Fifth Loan and Sixth Loan are each well past their maturity
24   dates, and thus the outstanding principal and interest for each of those Loans is
25   immediately due and payable. Yet Defendants have refused and failed to repay that
26   outstanding principal notwithstanding multiple written demands.
27         28.      In or around February 2021, in response to Plaintiffs’ Acceleration
28   Notice and written demands for payment, Defendants notified Plaintiffs that any such

     HANSEN’S COMPLAINT                      -6-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 7 of 10 Page ID #:7




 1   demand must be sent to CGT&EI as the Loan Contract’s designated Collateral Agent.
 2   Defendants further took the position the Loan Contracts vest CGT&EI (in its capacity
 3   as the designated Collateral Agent) with the sole and exclusive right to bring an action
 4   for breach of the Loan Contract.
 5         29. But as mentioned above, CGT&EI was administratively dissolved in 2015
 6   – prior to any of the Loan Contracts’ effective dates. (See Exhibit 8.) Defendants
 7   drafted the contracts, and unilaterally selected CGT&EI as the Collateral Agent, so
 8   Defendants knew or should have known that CGT&EI went defunct prior the date the
 9   Loan Contracts were issued. Moreover, demanding that a defunct entity take action
10   on Plaintiffs’ behalf would be an exercise in futility. Finally, Defendants’ contention
11   that Plaintiffs must exclusively pursue their rights and remedies through an entity that
12   went defunct before the contracts were even signed is a functional frustration of
13   Plaintiffs’ rights to enjoy the benefits of the bargain.
14         30. To the extent that Plaintiffs must step into the defunct Collateral Agent’s
15   shoes in order to enforce Plaintiffs’ contractual rights, Plaintiffs are also entitled to
16   benefit from the Loan Contract’s indemnity provisions, which allow the enforcing
17   Collateral Agent (and its successors in interest) to recover the attorneys’ fees and costs
18   incurred to enforce the contract rights.
19         31. Throughout 2021, Plaintiffs have received a series of limited and
20   payments of interest, none of which were sufficient to bring the Loans current.
21   For example, the interest payments that became due and payable on December 1, 2020
22   were not received until in or around February 2021. The interest payments that became
23   due and payable on February 1, 2021 were not received until on or about April 5, 2021.
24   The interest payments that became due and payable on or about March 1, 2021 were
25   not received until late April 2021. As such, the Loans remained in arrears, and
26   Defendants had not cured the defaults. Moreover, and notwithstanding multiple
27   written demands, Defendants still have not returned the outstanding principal for the
28   Loans that had already matured or been accelerated. Accordingly, the Defendants still

     HANSEN’S COMPLAINT                         -7-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 8 of 10 Page ID #:8




 1   remain in breach of the Loan Contracts.
 2                               FIRST CLAIM FOR RELIEF
 3                                BREACH OF CONTRACT
 4                                   (Against all Defendants)
 5          32. Plaintiffs incorporate by reference paragraphs 1 through 31 as if fully set
 6   forth herein.
 7          33. Plaintiffs and Defendants entered into the respective Loan Contracts in
 8   which Plaintiffs loan money to Defendants, and Defendants promised to repay the
 9   principal with interest.
10          34. Plaintiffs performed all of their obligations under the Loan Contracts,
11   and/or and were excused from any performing any unperformed obligation.
12          35. Defendants breached the respective Loan Contracts by: (i) failing to
13   timely make the interest payments by the Loan Contracts’ respective Scheduled
14   Interest Payment Dates; (ii) failing to timely cure that default; and (iii) failing to timely
15   repay each Loan’s principal and outstanding interest upon written demand following
16   each Loans’ respective maturity date.
17          36. As a direct and proximate result of Defendants’ conduct, Plaintiffs were
18   harmed because Plaintiffs still have not received all of the money they are owed,
19   including the outstanding principal of $2,131,314.46, and interest.
20                              SECOND CLAIM FOR RELIEF
21                   BREACH OF THE COVENANT OF GOOD FAITH
22                                   AND FAIR DEALING
23                                  (Against all Defendants)
24          37. Plaintiffs incorporate by reference paragraphs 1 through 36 as if fully set
25   forth herein.
26          38. The covenant of good faith and fair dealing – implied by law into every
27   contract – exists to prevent one contracting party from unfairly frustrating the other
28   party's right to receive the benefits of the agreement actually made.
     HANSEN’S COMPLAINT                         -8-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 9 of 10 Page ID #:9




 1         39. Defendants had a duty not to act fairly and in good faith and to do nothing
 2   which would have the effect of destroying, interfering, frustrating or injuring the rights
 3   of Plaintiffs to receive the benefits of the Loan Contracts.
 4         40. Plaintiffs and Defendants entered into the respective Loan Contracts in
 5   which Plaintiffs loan money to Defendants, and Defendants promised to repay the
 6   principal and interest.
 7         41. Plaintiffs performed all of their obligations under the Loan Contracts,
 8   and/or and were excused from any performing any unperformed obligation.
 9         42. The conditions precedent to Defendants’ performance have all occurred,
10   in that the Loans have each either reached their respective maturity dates and/or have
11   been properly accelerated following an Event of Default. To the extent that the
12   conditions precedent to Defendants’ performance have not occurred, such conditions
13   precedent have been excused.
14         43. Defendants have breached the implied covenant of good faith and fair
15   dealing by engaging in a course of conduct to deprive Plaintiffs of their rights under
16   the Loan Agreements. Defendants have, among other things, destroyed, interfered
17   with, frustrated and injured Plaintiffs’ rights by: unilaterally selecting a defunct entity
18   to be the designated Collateral Agent under the Loan Contracts, and demanding that
19   Plaintiffs pursue their remedies exclusively through that defunct entity; and by failing
20   to repay the borrowed sums with interest.
21         44. As a direct and proximate result of Defendants’ breach of the implied
22   covenant of good faith and fair dealing under the Loan Agreements, Plaintiffs have
23   been injured and damaged in an amount to be proven at trial, and on information and
24   belief, in an amount equal to or in excess of $2,131,314.46.
25                                 PRAYER FOR RELIEF
26         WHEREFORE, Plaintiffs pray for judgment in their favor and against
27   Defendants and respectfully request the following relief:
28   \\\

     HANSEN’S COMPLAINT                        -9-
Case 2:21-cv-03994-ODW-RAO Document 1 Filed 05/12/21 Page 10 of 10 Page ID #:10




  1         (1)    Compensatory and consequential damages in an amount to be proven at
  2   trial, but estimated to be at least $2,131,314.46, plus applicable interest.
  3         (2)    Plaintiffs’ costs and disbursements in this action, including reasonable
  4   attorneys’ fees pursuant to the Loan Contracts’ indemnity provisions, and/or Official
  5   Code of Georgia Annotated (O.C.G.A.) Sections 13-1-11 and 13-6-11, and/or under
  6   the Florida Stat. 57.105(7), as applicable.
  7         (3)    Such other and further relief as the Court deems proper and just.
  8                                       Jury Demand
  9          Pursuant to Fed. R. Civ. P. 38(b) and L.R. 38-1, Plaintiffs demands a jury trial
 10   on all issues so triable.
 11

 12   Dated: May 12, 2021                               Respectfully submitted,
 13

 14

 15                                                     /s/ Jeffrey K. Compton
                                                        ___________________________________
 16                                                     Jeffrey K. Compton
                                                        jcompton@mzclaw.com
 17                                                     Jeremy T. Katz
 18                                                     jkatz@mzclaw.com
                                                        MARKUN ZUSMAN FRENIERE &
 19                                                     COMPTON LLP
 20                                                     17383 Sunset Blvd., Suite #A-380
                                                        Pacific Palisades, CA 90272
 21                                                     Telephone: (310) 454-5900
 22                                                     Facsimile: (310) 454-5970
 23                                                     Attorneys for Plaintiffs Edvin Peter
 24                                                     Hansen, Steen Hansen and Lars Hansen

 25

 26

 27

 28

      HANSEN’S COMPLAINT                       - 10 -
